DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 14-19, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wohlleb (US 2012/0187683).
In Re claims 11 and 26, Wohlleb discloses a wind turbine (fig. 1, Abstract) brake comprising: a wind turbine (fig. 1) fixed part (37) and rotational part (22) including a main shaft (see 21 and 44) and a rotor blade hub (17); a brake disk (42) mounted to the rotational part (see 44); at least one brake block (see 5) with a friction surface (3) shiftable between a first and second position (see pars. 0077-0081 figs. 2 and 3), wherein the friction surfaces create a micro-interference fit between the brake block and the brake disk (inherent property of disk brakes) to prevent rotation of the main shaft (see pars. 0020-0022).
In Re claim 12, as best understood, the wind turbine is a megawatt turbine; includes a main shaft (44); and bearings (par. 0013).
In Re claims 13 and 14, see figs. 2 and 3.
In Re claim 15, see first brake block (5) and second brake block (52, 53).
In Re claims 16 and 18, see linear actuator and drive with an adjustment wheel and screw (see 55 and 57).
In Re claim 17, see pars. 0032 and 0034.
In Re claim 19, see sensors (63, 65, 47) and controller (61).
In Re claim 24, see disk (42) and shaft (44).  Also see par. 0075.  The examiner notes that the shafts 21 and 44 are directly linked via the gear (33) and make up the drive train, and are therefore understood to encompass the claimed “main shaft”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlleb (US 2012/0187683) as applied to claim 11 above, and further in view of Palumbo et al. (US 2014/0242405).
In Re claims 20-23, Wohlleb disclose a brake block (5) and friction surface (3), but fail to discuss the material details of either element. 
Palumbo et al. teach forming a brake friction material containing nickel (par. 0040) and hard diamond particles (par. 0111, claims 3, 16) on a brake liner formed of steel (par. 0104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the brake block of Wohlleb of steel and the friction lining of Wohlleb with nickel and diamond, as taught by Palumbo et al., as they were all readily available materials and would provide the brake with an increased braking coefficient and increased thermal heat conductivity and dissipation.
In Re claim 22, no unit of measurement is defined, and therefore any particle size encompasses the claimed range.  Palumbo et la. teach forming average material grain sizes of 1nm - 10µm (pars. 0046, 0050).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive.
Applicants argue that the brake of Wohlleb is used for damping and that Wohlleb fail to disclose that engagement of the brake block and brake disk prevents rotation of the main shaft.
In response to applicant’s arguments, the examiner first point to pars. 0020-0022 of Wohlleb, which disclose that wind turbines are equipped with brakes for both partial and complete braking of the rotational movement of the drive train.  The examiner then points out that par. 0023 discloses that the already existing braking device, is now additionally used to perform an active oscillation damping.  Thus, the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657